United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bell, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0672
Issued: August 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 8, 2018 appellant filed a timely appeal from a December 27, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish disability on or after
October 16, 2017 due to her accepted January 27, 2017 employment injury.
FACTUAL HISTORY
On March 10, 2017 OWCP accepted that appellant, then a 59-year-old mail handler,
sustained a traumatic injury when a box fell on her back while at work on January 27, 2017. The
accepted conditions were strain of muscle, fascia, and tendon at neck level, and strain of muscle,

1

5 U.S.C. § 8101 et seq.

fascia, and tendon at right shoulder/upper arm level. Appellant did not stop work, but she began
working in a full-time modified position without wage loss.2
Appellant received periodic medical treatment from Dr. David Barba, an attending Boardcertified orthopedic surgeon. In a March 20, 2017 report, Dr. Barba discussed appellant’s
January 27, 2017 employment injury and reported the findings of the physical examination he
conducted on March 20, 2017. With respect to the right shoulder examination, he indicated that
appellant did not exhibit any tenderness to palpation of the anterior rotator cuff, acromioclavicular
joint, proximal deltoid region, or scapula. Appellant exhibited unrestricted range of motion of her
right shoulder in all planes and the impingement test for the shoulder was negative. With respect
to the cervical spine, Dr. Barba noted that appellant had tenderness to palpation of the right
trapezial and paraspinal muscles, but that she did not have a cervical radiculopathy into the upper
extremities. Range of motion testing of the cervical spine showed that appellant had decreased
lateral flexion to the left. Dr. Barba diagnosed right-sided cervicalgia with trapezial muscle strain,
as well as left-sided cervicalgia. He recommended that appellant continue modified-duty work on
a full-time basis with restrictions of no lifting, pushing, or pulling more than 40 pounds.
The findings of a June 8, 2017 magnetic resonance imaging (MRI) scan of appellant’s
cervical spine contained an impression of straightening of the normal cervical lordosis with mild
multilevel degenerative disc disease, including a broad-based posterior disc protrusion at C4-5
with right facet arthropathy and uncovertebral osteophytosis causing severe right neuroforaminal
narrowing with mild central canal and left neuroforaminal stenosis, and broad-based posterior disc
protrusions at C5-6 and C6-7 with uncovertebral osteophytosis and facet arthropathy causing mildto-moderate bilateral neuroforaminal narrowing and mild central canal stenosis.
In a June 19, 2017 report, Dr. Barba diagnosed cervicalgia without foraminal impingement
and indicated that appellant should remain on full-time modified duty with a restriction of no lifting
more than 25 pounds. He noted, “The patient is aging, is unable to lift heavy objects more due to
natural age, wear and tear, as well as in relation to her ongoing work injury.”
In an August 24, 2017 report, Dr. Aaron Coppelson, an attending Board-certified
orthopedic surgeon indicated that he was providing an initial evaluation of appellant’s medical
condition. He indicated that, upon physical examination, appellant exhibited tenderness to
palpation over the cervical paraspinal muscles and that range of motion of the cervical spine was
self-limited by pain. Dr. Coppelson noted that examination of the left shoulder revealed no
tenderness to palpation of the acromioclavicular joint, greater tuberosity, or subacromial space,
but he did not provide any palpation examination results for the right shoulder. He noted that all
the tested muscles of the upper extremities had 5/5 strength. Dr. Coppelson diagnosed cervical
ligament and muscle strain/spasm, bilateral C5 through C7 radiculopathy, left supraspinatus
tendinitis, subacromial bursitis, labrum tear, acromioclavicular joint tendinitis, and four trigger
points in the cervical spine. He indicated that appellant could perform modified work with limited
use of the left upper extremity, no overhead work, and no lifting, pushing, or pulling more than 10
pounds.

2
OWCP initially administratively handled appellant’s claim to allow for payment of a limited amount of medical
expenses and it did not formally consider appellant’s claim until it issued its March 10, 2017 decision.

2

Dr. Coppelson reexamined appellant on September 7, 2017 and, in a report dated
September 7, 2017, he noted that appellant should remain on the same work restrictions he
recommended on August 24, 2017.
On October 16, 2017 appellant began working in a modified mail handler position with the
employing establishment for four hours per day.3 She filed a claim for compensation (Form CA7) claiming disability compensation for four hours each workday for the period October 16 to 27,
2017 due to her January 27, 2017 employment injury. Appellant continued to file similar claims
for compensation for the period October 28, 2017 and continuing.
Appellant submitted an October 5, 2017 report from Dr. Coppelson who noted that
appellant reported that her symptoms were unchanged. Dr. Coppelson detailed the findings of his
October 5, 2017 examination, noting findings similar to those denoted in his August 24 and
September 7, 2017 reports, including four trigger points in the cervical spine and tenderness to
palpation of the left shoulder. He diagnosed cervical strain, bilateral C5 through C7 radiculopathy,
left supraspinatus tendinitis, subacromial bursitis, labrum tear, acromioclavicular joint tendinitis,
and trigger points in the cervical spine. Dr. Coppelson noted that appellant was to maintain the
same work status as he last delineated, i.e., the recommendation contained in his August 24, 2017
report. On October 19, 2017 Dr. Coppelson provided examination findings from that date. He
provided an assessment of appellant’s condition similar to that contained in his prior reports and
he indicated that appellant’s work status should remain the same.
In a November 16, 2017 development letter, OWCP requested that appellant submit
additional factual and medical evidence in support of her recurrence of disability claim.
Appellant submitted November 16 and December 14, 2017 reports from Dr. Coppelson
who provided examination findings from those dates. Dr. Coppelson provided assessments of
appellant’s condition similar to those contained in his prior reports and he indicated that appellant’s
work status should remain the same.
In reports dated November 20 and December 11, 2017, Dr. Barba reported examination
findings from those dates and diagnosed several left shoulder conditions, including mild
glenohumeral osteoarthritis, labral tear/degeneration, and acromioclavicular osteoarthritis. He
indicated that appellant could maintain her work restrictions on no overhead work and no lifting,
pushing, or pulling more than 10 pounds.
Appellant also submitted a December 1, 2017 statement in which she noted that, on
June 15, 2017, she sustained an injury when she was lifting letter trays at work.

3
The description of the modified mail handler position indicated that the physical requirements would be in
accordance with the restrictions of appellant’s attending physician.

3

By decision dated December 27, 2017, OWCP denied appellant’s claim, finding that she
failed to submit sufficient medical evidence to establish disability on or after October 16, 2017
due to her January 27, 2017 employment injury.4
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability or specific condition for which compensation is claimed is causally related
to the employment injury.6 In general the term disability under FECA means incapacity because
of injury in employment to earn the wages which the employee was receiving at the time of such
injury.7 This meaning, for brevity, is expressed as disability for work.8
The medical evidence required to establish causal relationship between a claimed period
of disability and an employment injury is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability on or
after October 16, 2017 due to her accepted January 27, 2017 employment injury.
Appellant submitted an October 5, 2017 report from Dr. Coppelson who noted that
appellant reported that her symptoms were unchanged. Dr. Coppelson detailed the findings of his
October 5, 2017 examination, noting findings similar to those denoted in his August 24 and
November 7, 2017 reports, including four trigger points in the cervical spine and tenderness to
palpation of the left shoulder. He diagnosed cervical strain, bilateral C5 through C7 radiculopathy,
left supraspinatus tendinitis, subacromial bursitis, labrum tear, acromioclavicular joint tendinitis,
and trigger points in the cervical spine. Dr. Coppelson noted that appellant was to maintain the

4
OWCP noted that appellant had mentioned injuring herself on June 15, 2017 when she lifted letter trays at work.
It advised that appellant should pursue that injury under a separate claim file and indicated that the question of whether
appellant sustained a June 15, 2017 work injury was not the subject of the present disability claim.
5

Supra note 1.

6

J.F., Docket No. 09-1061 (issued November 17, 2009).

7

See 20 C.F.R. § 10.5(f).

8

Roberta L. Kaaumoana, 54 ECAB 150 (2002); see also A.M., Docket No. 09-1895 (issued April 23, 2010).

9

See E.J., Docket No. 09-1481 (issued February 19, 2010).

4

same work status as he last delineated, i.e., the recommendation contained in his August 24, 2017
report.10
The Board notes that the submission of this report does not establish appellant’s claim for
disability on or after October 16, 2017 due to the January 27, 2017 employment injury because
Dr. Coppelson acknowledged that appellant’s medical condition was unchanged and that she could
continue to work under the same work restrictions for months prior to October 2017, i.e., the work
restrictions he delineated in his August 24, 2017 report. This report does not contain an opinion
that appellant had disability on or after October 16, 2017 due to her January 27, 2017 employment
injury, and therefore it does not establish her claim for such disability. The Board has held that
medical evidence which does not offer an opinion on a given medical matter is of no probative value
regarding that matter.11
Appellant also submitted October 19, November 16, and December 14, 2017 reports from
Dr. Coppelson who provided examination findings on those dates. Dr. Coppelson provided
assessments of appellant’s condition similar to that contained in prior reports and he indicated that
appellant’s work status should remain the same. These reports do not contain any opinion that
appellant had disability on or after October 16, 2017 due to her January 27, 2017 employment
injury, and therefore they do not establish her claim for such disability.12
In reports dated November 20 and December 11, 2017, Dr. Barba reported examination
findings from those dates and diagnosed several left shoulder conditions, including mild
glenohumeral osteoarthritis, labral tear/degeneration, and acromioclavicular osteoarthritis. He
indicated that appellant could maintain her work restrictions on no overhead work and no lifting,
pushing, or pulling more than 10 pounds. The Board notes that these are essentially the same work
restrictions that appellant worked under prior to and after she began working in the modified
position on October 16, 2017. These reports contain no opinion that appellant sustained disability
on or after October 16, 2017 due to the January 27, 2017 employment injury, and therefore they
also do not establish appellant’s disability claim.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability on or
after October 16, 2017 due to her accepted January 27, 2017 employment injury.
10
In his August 24, 2017 report, Dr. Coppelson noted that appellant could perform modified-duty work with limited
use of the left upper extremity, no overhead work, and no lifting, pushing, or pulling more than 10 pounds.
11

See Charles H. Tomaszewski, 39 ECAB 461 (1988). The Board further notes that Dr. Coppelson diagnosed
numerous medical conditions that have not been accepted as employment related.
12

Id.

13
See id. The Board further notes that Dr. Barba diagnosed numerous left shoulder conditions that have not been
accepted as employment related.

5

ORDER
IT IS HEREBY ORDERED THAT the December 27, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

